Citation Nr: 0407877	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  99-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death claimed as the result of exposure to ionizing 
and nonionizing radiation.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from March 1942 to 
March 1946.  He died in June 1998.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In September 2002, the Board 
remanded this case to the RO for further development.  The RO 
recently returned the case to the Board for appellate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In July 2001 the RO provided the appellant with a development 
letter that substantially reflects the notice requirements of 
the VCAA on the issue on appeal, as clarified by Quartuccio, 
supra.  However in light of this remand, the Board observes 
that additional due process requirements may be applied as a 
result of the enactment of the VCAA and its implementing 
regulations issued in August 2001.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

The Board remand asked for additional development of the 
claim under the provisions of 38 C.F.R. § 3.311.  As 
referenced in the August 2003 medical opinion from the 
designee of the VA Under Secretary for Health, the National 
Research Council (NRC) released a report concerning 
reconstructed dose estimates provided to VA by the Defense 
Threat Reduction Agency (DTRA).  That study found that with 
respect to two types of radioactive particles, the currently 
used methodology underestimates exposure.  

In some circumstances the under estimation may be by an order 
of five times.  The NRC indicated reconstructed radiation 
dose estimates provided to VA by the DTRA for atmospheric 
nuclear test participants had inaccurate upper bound doses.  
According to the October 2003 letter issued by the Director, 
VA Compensation and Pension Service (C&P Service) the NRC 
report, issued on May 8, 2003, contained findings critical of 
upper bound radiation doses for atmospheric test participants 
and Hiroshima/Nagasaki occupation forces prepared by DTRA.  

The report found that the upper bound radiation doses were 
underestimated by DTRA.  The VA medical opinion in August 
2003 relied on the previously established calculated dose for 
Hiroshima and Nagasaki occupation forces.  VA has instructed 
that readjudication will be required where service connection 
was denied for disability or death because the radiation dose 
estimate provided by DTRA was insufficient to establish that 
the exposure caused the claimed disability. 

Although the veteran was not a member of the occupation 
forces, the opinion did not find that there was no 
probability of exposure but determined that based on the dose 
estimated for the occupation forces it was unlikely that the 
veteran's myelodysplastic disorder (preleukemia) with anemia 
could be attributed to exposure to ionizing radiation in 
service.  The NRC report had initially been misinterpreted in 
regard to the validity of prior dose estimates for occupation 
forces.

The VA Compensation and Pension Service (C&P Service) letter 
of October 17, 2003 contained instructions for review that 
required, in certain cases, updated radiation doses from the 
DTRA for atmospheric test participants and Japanese 
Occupation cases must be obtained before referral to the C&P 
Service.  Accordingly, the basis for remand is the NRC report 
that VA relied on in this case.  

The RO had completed development of this matter under section 
3.311 but in so doing, it relied on an exposure estimate that 
has been determined invalid.  The claim must be reviewed with 
consideration being given to a recalculated dose estimate to 
ensure the appellant receives due process.

In view of the information on file, the VBA AMC must complete 
additional development to allow for an informed determination 
of the issue under review. 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The appellant 
should be advised of the requirements of 
section 3.311(a)(3) in the event that she 
wishes to provide an alternative estimate 
of dose.

2.  As provided in 38 C.F.R. 
§ 3.311(a)(2)(i), the VBA AMC should 
insure that the DTRA provides a 
recalculated does estimate for the 
Hiroshima and Nagasaki occupation forces, 
an estimate that VA had been relied on in 
this case.  

3.  The VBC AMC should further develop 
the claim under 38 C.F.R. § 3.311(c) as 
provided under § 3.311(b)(1) and the 
recent instructions for processing claims 
such as the appellant's in light of the 
NRC report.  The methodology relied on to 
construct the dose estimate should be 
thoroughly explained, particularly any 
modification brought about as a result of 
the revised dose reconstruction process. 

In any review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
in-service exposure (for purposes of 
direct rather than presumptive service 
connection), if so concluded, must be 
thoroughly explained and provide an 
adequate rationale for any conclusion or 
conclusions reached.  

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  

4.  The VBA AMC must review the claims 
file and ensure that all notification and 
development action required is completed.  

In particular, the VBA AMC should review 
any required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death due to exposure to 
ionizing and nonionizing radiation and 
entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.


If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations, not previously provided in 
the SOC or SSOC for this claim, considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant unless the VBA AMC notifies her.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

